


Exhibit 10.1
SENSATA TECHNOLOGIES HOLDING N.V.
2010 EQUITY INCENTIVE PLAN

As amended on May 22, 2013
ARTICLE I
ESTABLISHMENT AND PURPOSE; ADMINISTRATION
1.1    Establishment. Sensata Technologies Holding N.V., a public limited
liability company incorporated under the laws of the Netherlands (the
"Company"), hereby establishes an equity incentive plan to be known as the
"Sensata Technologies N.V. 2010 Equity Incentive Plan" (the "Plan"). The Plan
shall become effective as of March 8, 2010 (the "Effective Date") concurrent
with its adoption by the Company's management board (the "Board") on such date.
1.2    Purpose. The Plan is intended to promote the long‑term growth and
profitability of the Company and its Subsidiaries by providing those Persons who
are or will be involved in the Company's and its Subsidiaries' growth with an
opportunity to acquire an ownership interest in the Company, thereby encouraging
such Persons to contribute to and participate in the success of the Company and
its Subsidiaries. Under the Plan, the Company may make Awards (as defined in
Section 3.1) to such present and future officers, directors, employees
(including Persons to whom an offer of employment has been extended),
consultants, and advisors of the Company or its Subsidiaries as may be selected
in the sole discretion of the Committee (collectively, "Participants").
Participation in the Plan is voluntary.
1.3    Administration. The Plan shall be administered by the Committee; provided
that the Board may, in its discretion, at any time and from time to time,
resolve that certain specified actions or determinations of the Committee shall
require the approval of the Board, in which case, solely with respect to such
specified actions and determinations, the term "Committee" shall be deemed to
mean the recommendation of the Committee, as approved by the Board, for all
purposes herein; and provided further that the Board may, in its discretion, at
any time and from time to time, resolve to administer the Plan, in which case
the term "Committee" shall be deemed to mean the Board for all purposes herein.
The Committee shall have the power and authority to prescribe, amend and rescind
rules and procedures governing the administration of this Plan, including, but
not limited to the full power and authority (a) to interpret the terms of this
Plan, the terms of any Awards made under this Plan, and the rules and procedures
established by the Committee governing any such Awards, (b) to determine the
rights of any person under this Plan, or the meaning of requirements imposed by
the terms of this Plan or any rule or procedure established by the Committee,
(c) to select Participants for Awards under the Plan, (d) to determine the
number of Ordinary Shares to be covered by each Award granted under this Plan,
(e) to determine the amount of cash to be covered by each Award granted under
his Plan, (f) to determine whether, to what extent and under what circumstances
grants of Options and other Awards under the Plan are to operate on a tandem
basis and/or in conjunction with or apart from other awards made by the Company
outside of this Plan; (g) to determine whether and under what circumstances an
Option may be settled in cash, Ordinary Shares and/or Restricted Securities
under Section 4.6(a), (h) to determine whether an Option is an Incentive Stock
Option or Non‑Qualified Stock Option, (i) to establish performance and vesting
standards, (j) to impose such limitations, restrictions and conditions upon such
Awards as it shall deem appropriate, (k) to modify, extend or renew an Award,
provided, however, that such action does not subject the Award to Section 409A
of the Code without the consent of the Participant, and does not disqualify an
awarded intended to be performance‑based under Section 162(m) from being
performance‑based, (l) to adopt, amend and rescind administrative guidelines and
other rules and regulations relating to the Plan, (m) to correct any defect or
omission or reconcile any inconsistency in the Plan, and (n) to make all other
determinations and take all other actions necessary or advisable for the
implementation and administration of the Plan, subject to such limitations as
may be imposed by the Code or other applicable law and except as specifically
provided by this Plan. Each action of the Board shall be binding on all persons.
The Board may, to the extent permissible by law, delegate any of its authority
hereunder to such persons as it deems appropriate, so long as such delegation
does not result in awards intended to be performance‑based from being
disqualified as such under Section 162(m). The expenses of the Plan shall be
borne by the Company. The Company shall not be required to establish any special
or separate fund or make any other segregation of assets to assume the
obligations pursuant to any Award made under the Plan, and rights to any payment
in connection with such Awards shall be no greater than the rights of the
Company's general creditors.




--------------------------------------------------------------------------------




ARTICLE II
DEFINITIONS
As used in this Plan, unless otherwise specified in an Award Agreement, the
following terms shall have the meanings set forth below:
"Affiliate" of a Person means any other Person, entity or investment fund
controlling, controlled by, or under common control with such Person and, in the
case of a Person which is a partnership, any partner of such Person.
"Award Agreement" means a notice from the Company to a Participant, or a written
agreement between the Company and a Participant, in either case setting forth
the terms, conditions, and limitations applicable to an Award, as amended from
time to time. All Award Agreements shall be deemed to include all of the terms
and conditions of the Plan, except to the extent otherwise approved by the Board
and set forth in an Award Agreement.
"Award Securities" means, with respect to a Participant, any Restricted
Securities issued to such Participant hereunder, any Ordinary Shares issued to
such Participant upon exercise of any Options granted hereunder, and any
Ordinary Shares issued to such Participant in connection with any other Award
made under the Plan. For all purposes of this Plan, Award Securities will
continue to be Award Securities in the hands of any holder other than a
Participant (except for the Company and purchasers pursuant to a Public Sale),
and each such other holder of Award Securities will succeed to all rights and
obligations attributable to such Participant as a holder of Award Securities
hereunder. Award Securities will also include Ordinary Shares issued with
respect to Award Securities by way of a security split, security dividend or
other recapitalization.
"Cause" means, for any Participant, the meaning given to such term in an
employment or other similar agreement entered into by such Participant and the
Company or any of its Affiliates on or after the Effective Date and approved by
the Board (which meaning shall continue to apply whether or not such agreement
ceases to be effective, unless and until Participant subsequently enters into a
superseding employment or other similar agreement that contains a definition of
"Cause", in which case the meaning in such superseding agreement shall apply),
or, in the absence of any such agreement, it shall mean (i) the commission of,
or indictment for, a felony or a crime involving moral turpitude or the
commission of any other act or any omission to act involving dishonesty,
disloyalty or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers, (ii) failure to perform duties as
reasonably directed by the Board or such Participant's supervisor(s), if any,
(iii) gross negligence or willful misconduct with respect to the Company or any
of its Subsidiaries, (iv) Detrimental Activity, or (v) any other material breach
of the terms of this Plan, an Award Agreement or any other agreement with the
Company or any of its Subsidiaries to which such Participant is a party.
"Change in Control" means (i) any transaction or series of transactions in which
any Person (whether by merger, sale of securities, recapitalization, or
reorganization) becomes the "beneficial owner" (as defined in Rule 13d‑3 under
the Exchange Act or any successor thereto), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
in the Company, provided that the acquisition of additional securities by any
Person that owns more than 50% of the voting power prior to such acquisition of
additional securities shall not be a Change in Control, (ii) during any
twelve‑month period, individuals who at the beginning of such period constitute
the Board and any new directors whose election by the Board or nomination for
election by the Company's stockholders was approved by at least a majority of
the directors then still in office who either were directors at the beginning of
the period or whose election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in all or a portion of the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, and (iv) a sale or disposition
of all or substantially all of the assets of the Company and its Subsidiaries on
a consolidated basis; provided, that in any instance where an Award is treated
as deferred compensation within the meaning of Section 409A of the Code, "Change
in Control" shall mean a "change in control" as defined in Section 409A(a)(2)(v)
of the Code and the guidance issued thereunder.
"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time.
"Committee" means the Compensation Committee of the Board.
"Detrimental Activity" means any breach of any confidentiality, non‑compete,
non‑solicitation or similar agreement with the Company or any of its
Subsidiaries (in each case including any such provision included in an Award
Agreement or other agreement), or any arrangement dealing with ownership or
protection of the Company's and its Subsidiaries' proprietary rights.




--------------------------------------------------------------------------------




"Disability" means, with respect to any Participant, the meaning given to such
term in an employment or other similar agreement entered into by such
Participant and the Company or any of its Affiliates on or after the Effective
Date and approved by the Board (which meaning shall continue to apply whether or
not such agreement ceases to be effective, unless and until Participant
subsequently enters into a superseding employment or other similar agreement
that contains a definition of "Disability", in which case the meaning in such
superseding agreement shall apply), or, in the absence of any such agreement, it
shall mean such Participant's incapacity due to physical or mental illness,
which incapacity makes Participant eligible to receive disability benefits under
the Company's or its Subsidiaries' long‑term disability plans or any equivalent
thereof; provided, that in any instance where an Award is treated as "deferred
compensation" within the meaning of Section 409A of the Code, "Disability" shall
be interpreted consistently with the meaning of Section 409A(a)(2)(C) of the
Code and guidance issued thereunder.
"Dutch Financial Supervision Act" means the Dutch Act on the Financial
Supervision (Wet op het financieel toezicht), including the rules and
regulations promulgated thereunder.
"Fair Market Value" of an Ordinary Share of the Company means, as of the date in
question, the officially‑quoted closing selling price of the Ordinary Shares (or
if no selling price is quoted, the bid price) on the principal securities
exchange or market on which the Ordinary Shares are then listed for trading
(including, for this purpose, the New York Stock Exchange or the Nasdaq National
Market) (the "Market") for the applicable trading day or, if the Ordinary Shares
are not then listed or quoted in the Market, the Fair Market Value shall be the
fair value of the Ordinary Shares determined in good faith by the Board using
any reasonable method; provided, however, that when shares received upon
exercise of an Option are immediately sold in the open market, the net sale
price received may be used to determine the Fair Market Value of any shares used
to pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.
"Incentive Stock Option" means an option conforming to the requirements of
Section 422 of the Code and/or any successor thereto.
"Initial Public Offering" means the initial public offering and sale of Ordinary
Shares pursuant to an effective registration statement under the Securities Act.
"Non‑Qualified Stock Option" means any Option awarded under the Plan that is not
an Incentive Stock Option.
"Ordinary Shares" means the Company's Ordinary Shares, par value €0.01 per
share, or in the event that the outstanding shares of ordinary share capital are
hereafter recapitalized, converted into or exchanged for different stock or
securities of the Company, such other stock or securities.
"Performance Goals" means goals established by the Committee as contingencies
for Awards to vest and/or become exercisable or distributable based on one or
more of the performance goals set forth in Exhibit A hereto.
"Performance Period" means the designated period during which the Performance
Goals must be satisfied with respect to the Award to which the Performance Goals
relate.
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a government or any branch, department, agency,
political subdivision or official thereof.
"Public Sale" means any sale pursuant to a registered public offering under the
Dutch Financial Supervision Act, the Securities Act, or any similar securities
law applicable outside of the Netherlands or the United States, or any sale to
the public through a broker, dealer or market maker pursuant to Rule 144
promulgated under the Securities Act or any similar exemption under the Dutch
Financial Supervision Act or other securities law applicable outside of the
United States.
"Securities Act" means the Securities Act of 1933, as amended from time to time.
"Subsidiary" means any corporation, partnership, limited liability company, or
other entity in which the Company owns, directly or indirectly, stock or other
equity securities or interests possessing 50% or more of the total combined
voting power of such entity.
"Termination Date" means the date on which a Participant is no longer employed
by the Company or any of its Subsidiaries for any reason. For the avoidance of
doubt, a Participant's Termination Date shall be considered to be the last date
of his actual and active employment with the Company or one of its Subsidiaries,
whether such day is selected by agreement with the Participant or unilaterally
by the Company or such Subsidiary and whether advance notice is or is not given
to the Participant; no period of




--------------------------------------------------------------------------------




notice that is or ought to have been given under applicable law in respect of
the termination of employment will be taken into account in determining
entitlement under the Plan.
"Transfer" means any direct or indirect sale, transfer, assignment, pledge,
encumbrance or other disposition (whether with or without consideration and
whether voluntary or involuntary or by operation of law, including to the
Company or any of its Subsidiaries) of any interest.
ARTICLE III


AWARDS AND ELIGIBILITY


3.1    Awards. Awards under the Plan ("Awards") may be granted in any of the
following forms: (i) options to purchase Ordinary Shares pursuant to the Plan
("Options"), (ii) rights pursuant to an Award granted under Article V herein
("Stock Appreciation Rights"), (iii) Ordinary Shares pursuant to the Plan and
subject to certain restrictions under Article VI herein ("Restricted
Securities"), (iv) Awards granted to a Participant pursuant to the Plan
contingent upon achieving certain Performance Goals ("Performance Awards"),
(v) Awards granted pursuant to the Plan which are valued in whole or in part by
reference to, or are payable in or otherwise based on, Ordinary Shares,
including, without limitation, an Award valued by reference to an Affiliate
("Other Stock‑Based Awards"), (vi) other cash‑based Awards pursuant to the Plan
which are payable in cash at such time or times and subject to the terms and
conditions as determined by the Committee in its sole discretion ("Other
Cash‑Based Awards") and (vii) any combination thereof. Unless the Committee
determines otherwise, each grant of any Awards shall be evidenced by a written
Award Agreement containing such restrictions, terms and conditions, if any, as
the Committee may require; provided that if there is any conflict between any
provision of the Plan and any provision approved by the Committee and expressly
set forth in an Award Agreement, such express provisions of the Award Agreement
shall govern.
3.2    Maximum Securities Available.
(a)    Subject to adjustments as provided in Section 3.2(c), an aggregate of
10,000,000 Ordinary Shares may be issued pursuant to the Plan. Such Ordinary
Shares may be in whole or in part authorized and unissued or held by the Company
as treasury shares. If any Award under the Plan expires or terminates
unexercised, becomes unexercisable or is forfeited as to any Ordinary Shares,
then such unpurchased, forfeited, tendered or withheld Ordinary Shares may
thereafter be available for further Awards under the Plan as the Committee shall
determine. Without limiting the generality of the foregoing provisions of this
Section 3.2(a) or any other section of this Plan, the Committee may, at any time
or from time to time, and on such terms and conditions (that are consistent with
and not in contravention of the other provisions of this Plan) as the Committee
may, in its sole discretion, determine, enter into agreements (or take other
actions with respect to the Awards) for new Awards containing terms (including
exercise prices) more (or less) favorable than the outstanding Awards. The
maximum number of Incentive Stock Options that may be issued pursuant to the
Plan shall be 10,000,000.
(b)    Individual Participant Limitations. To the extent required by Section
162(m) of the Code for Awards under the Plan intended to qualify as
"performance‑based compensation," (i) the Committee shall not grant to any one
Participant, in any one calendar year, Options or Stock Appreciation Rights or
Restricted Securities, or Other Stock‑Based Awards for which the grant of such
Award is subject to the attainment of Performance Goals, to purchase a number of
Ordinary Shares in excess of 50% of the total number of Ordinary Shares
authorized under the Plan pursuant to Section 3.2(a), and (ii) the maximum value
of a cash payment made under an Other Cash‑Based Award to any one Participant in
any one calendar year shall not exceed $5,000,000, in each case, unless
otherwise provided for in an Award Agreement.
(c)    Adjustments.
(i)    In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, distribution of assets,
or any other change in the corporate structure or shares of the Company, the
Committee shall make such adjustment as it deems appropriate, in its sole
discretion, in the number and kind of Ordinary Shares or other property
available for issuance under the Plan (including, without limitation, the total
number of Ordinary Shares available for issuance under the Plan pursuant to
Section 3.2(a)), in the number and kind of Options, Stock Appreciation Rights,
Restricted Securities, Ordinary Shares or other property covered by Awards
previously made under the Plan, and in the exercise price of outstanding Options
and Stock Appreciation Rights. Any such adjustment shall be final, conclusive
and binding for all purposes of the Plan. In the event of any merger,
consolidation or other reorganization in which the Company is not the surviving
or continuing corporation or in which a Change in Control is to occur, all of
the Company's obligations regarding Awards that were granted hereunder and that
are outstanding on the date of such event shall, on such terms as may be
approved by the Committee prior to such event, be assumed by the surviving or
continuing corporation or canceled in exchange for property (including cash).




--------------------------------------------------------------------------------




(ii)    Without limitation of the foregoing, in connection with any transaction
of the type specified by clause (iii) of the definition of a Change in Control
in Article II, the Committee may, in its discretion, (i) cancel any or all
outstanding Options under the Plan in consideration for payment to the holders
thereof of an amount equal to the portion of the consideration that would have
been payable to such holders pursuant to such transaction if their Options had
been fully exercised immediately prior to such transaction, less the aggregate
exercise price that would have been payable therefor, or (ii) if the amount that
would have been payable to the Option holders pursuant to such transaction if
their Options had been fully exercised immediately prior thereto would be equal
to or less than the aggregate exercise price that would have been payable
therefor, cancel any or all such Options for no consideration or payment of any
kind. Payment of any amount payable pursuant to the preceding sentence may be
made in cash or, in the event that the consideration to be received in such
transaction includes securities or other property, in cash and/or securities or
other property in the Committee's discretion.
3.3    Eligibility.
(a)    General Eligibility. The Committee may, from time to time, select the
Participants who shall be eligible to participate in the Plan and the Awards to
be made to each such Participant. The Committee may consider any factors it
deems relevant in selecting Participants and in making Awards to such
Participants. The Committee's determinations under the Plan (including, without
limitation, determinations of which Persons are to receive Awards and in what
amount) need not be uniform and may be made by it selectively among Persons who
are eligible to receive Awards under the Plan.
(b)    Incentive Stock Options. Notwithstanding the foregoing, only employees of
the Company and its Subsidiaries (as defined for this purpose in Section 424(f)
of the Code or any successor thereto) are eligible to be granted Incentive Stock
Options under the Plan. Eligibility for the grant of an Incentive Stock Option
and actual participation in the Plan shall be determined by the Committee in its
sole discretion.
(c)    Securities Laws. In connection with the grant of any Awards under the
Plan or any issuance of any Award Securities, the Company will comply with
applicable securities laws, including, to the extent applicable, the Securities
Act and the Dutch Financial Supervision Act, and the rules and regulations
promulgated thereunder. In furtherance of the foregoing, the Committee may, in
its sole discretion, establish certain conditions for the grant of any Awards
under the Plan including, without limitation, the time schedule upon which
Awards may be granted, and the Committee will take into account any such
established conditions, to the extent applicable, when granting or making any
other determinations with respect to Awards under the Plan.
3.4    No Right to Continued Employment; No Entitlement to Future Awards.
Nothing in this Plan or (in the absence of an express provision to the contrary)
in any Award Agreement, as applicable, shall confer on any Participant any right
to continue in the employment of the Company or its Subsidiaries or interfere in
any way with the right of the Company or its Subsidiaries to terminate such
Participant's employment at any time for any reason or to continue such
Participant's present (or any other) rate of compensation. The grant of an Award
to any Participant shall not create any rights in such Participant to any
subsequent Awards by the Company, no Award hereunder shall be considered a
condition of such Participant's employment, and no profit with respect to an
Award shall be considered part of such Participant's salary or compensation
under any severance statute or other applicable law.
3.5    Exchange of Prior Awards. In connection with any new Award, the Committee
shall have the right, at its discretion, to condition a Participant's receipt of
such new Award on the requirement that such Participant return to the Company
Awards previously granted to him or her under the Plan. Subject to the
provisions of the Plan, such new Award shall be upon such terms and conditions
as are specified by the Committee at the time the new Award is made.
ARTICLE IV
OPTIONS
4.1    Options. The Committee shall have the right and power to grant to any
Participant, at any time prior to the termination of this Plan, Options in such
quantity, at such price, on such terms and subject to such conditions that are
consistent with this Plan and established by the Committee. The Committee may
choose to grant, in its sole discretion, Incentive Stock Options and/or
Non‑Qualified Stock Options. All Options granted under this Plan shall be in the
form described in this Article IV, or in such other form or forms as the
Committee may determine, and shall be subject to such additional terms and
conditions and evidenced by Award Agreements, as shall be determined from time
to time by the Committee. Except as otherwise set forth in an Award Agreement,
Options shall be subject to all of the terms and conditions contained in this
Plan.




--------------------------------------------------------------------------------




4.2    Incentive Stock Options. It is the Company's intent that Non‑Qualified
Stock Options granted under the Plan not be classified as Incentive Stock
Options, that Incentive Stock Options be consistent with and contain or be
deemed to contain all provisions required under Section 422 of the Code and any
successor thereto, and that any ambiguities in construction be interpreted in
order to effectuate such intent. If an Incentive Stock Option granted under the
Plan does not qualify as such for any reason, then to the extent of such
non‑qualification, the Option represented thereby shall be regarded as a
Non‑qualified Stock Option duly granted under the Plan, provided that such
Option otherwise meets the Plan's requirements for Non‑qualified Stock Options
4.3    Vesting of Options.
(a)    The Committee shall determine the terms and conditions upon which each
Option becomes exercisable which may but need not include, without limitation,
time vesting and/or performance vesting. Options shall be exercisable by a
Participant only to the extent that they are vested. Except as provided for in
Section 4.3(b), Options shall vest only so long as a Participant remains
employed by the Company or one of its Subsidiaries.
(b)    Vesting on Change in Control. Unless otherwise specified in an Award
Agreement, in the event of a Change in Control, if a Participant is terminated
without Cause within 24 months thereafter, all of such Participant's Options
shall be considered 100% vested.
4.4    Normal Expiration. The term during which each Option may be exercised
shall be determined by the Committee, but if required by the Code and except as
otherwise provided herein, no Option shall be exercisable in whole or in part
more than ten years from the date it is granted, and no Incentive Stock Option
granted to a Participant who at the time of the grant owns more than 10% of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries shall be exercisable more than five years from the date it is
granted. All rights to purchase Ordinary Shares pursuant to an Option shall,
unless sooner terminated, expire at the date designated by the Committee.
4.5    Expiration on Termination. Unless the Committee determines otherwise, if
a Participant ceases to be employed by the Company and its Subsidiaries for any
reason, then the portion of such Participant's Options that have not fully
vested as of the Termination Date shall expire at such time. Unless the
Committee determines otherwise, the portion of a Participant's Options that are
not subject to vesting or that have fully vested as of such Participant's
Termination Date shall expire (i) 60 days after the Termination Date if such
Participant ceases to be employed by the Company and its Subsidiaries for any
reason other than termination with Cause or due to death or Disability, (ii) on
the Termination Date if such Participant's employment is terminated with Cause,
and (iii) in the event such Participant dies or suffers a Disability, on the
date that is six months after the date on which such Participant's employment
ceases due to such Participant's death or Disability.
4.6    Exercise.
(a)    Procedure for Exercise. Unless otherwise specified in an Award Agreement,
at any time after all or any portion of a Participant's Options have become
vested and prior to their expiration, a Participant may exercise all or any
specified portion of such vested Options by delivering written notice of
exercise specifically identifying the particular Options to the third party
service provider that has been appointed by the Company to administer the Awards
(an "Exercise Notice"), together with (i) a written acknowledgment that such
Participant has read and has been afforded an opportunity to ask questions of
management of the Company regarding all financial and other information provided
to such Participant regarding the Company and (ii) payment in full of the
exercise price, in accordance with Section 4.6(b) or as otherwise determined by
the Committee; provided that, for the avoidance of doubt, any participant who is
also subject to Section 16 of the of the Securities Exchange Act of 1934, as
amended (the "1934 Act") must further comply with the notice procedures of the
Company's insider trading and disclosure policies as in effect from time to
time.
(b)    Payment.
(i)    Unless the Committee determines otherwise, payment shall be made (A) in
cash (including check, bank draft, money order or wire transfer of immediately
available funds), (B) by delivery of outstanding Ordinary Shares with a Fair
Market Value on the date of exercise equal to the aggregate exercise price
payable with respect to the Options' exercise, (C) to the extent permitted by
applicable law, by simultaneous sale through a broker reasonably acceptable to
the Committee of Ordinary Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (D) by authorizing the Company to
withhold from issuance a number of Ordinary Shares issuable upon exercise of the
options which, when multiplied by the Fair Market Value of an Ordinary Share on
the date of exercise, is equal to the aggregate exercise price payable with
respect to the Options so exercised or (E) by any combination of the foregoing.




--------------------------------------------------------------------------------




(ii)    In the event a Participant elects to pay the exercise price payable with
respect to an Option pursuant to clause (B) of Section 4.6(b)(i) above, (A) only
a whole number of Ordinary Share(s) (and not fractional Ordinary Shares) may be
tendered in payment, (B) such Participant must present evidence acceptable to
the Company that he or she has owned any such Ordinary Shares tendered in
payment of the exercise price (and that such tendered Ordinary Shares have not
been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise, and (C) Ordinary Shares must be delivered to the
Company. Delivery for this purpose may, at the election of the Participant, be
made either by (A) physical delivery of the certificate(s) for all such Ordinary
Shares tendered in payment of the price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (B) direction to
the Participant's broker to transfer, by book entry, of such Ordinary Shares
from a brokerage account of the Participant to a brokerage account specified by
the Company. When payment of the exercise price is made by delivery of Ordinary
Shares, the difference, if any, between the aggregate exercise price payable
with respect to the Option being exercised and the Fair Market Value of the
Ordinary Shares tendered in payment (plus any applicable taxes) shall be paid in
cash. No Participant may tender Ordinary Shares having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the Option being
exercised (plus any applicable taxes).
(iii)    In the event a Participant elects to pay the exercise price payable
with respect to an Option pursuant to clause (D) of Section 4.6(b)(i) above,
only a whole number of Ordinary Share(s) (and not fractional Shares) may be
withheld in payment. When payment of the exercise price is made by withholding
of Ordinary Shares, the difference, if any, between the aggregate exercise price
payable with respect to the Option being exercised and the Fair Market Value of
the Ordinary Shares withheld in payment (plus any applicable taxes) shall be
paid in cash. No Participant may authorize the withholding of Ordinary Shares
having a Fair Market Value exceeding the aggregate exercise price payable with
respect to the Option being exercised (plus any applicable taxes). Any withheld
Ordinary Shares shall no longer be issuable under such Option.
(c)    Exercise Price. The exercise price of a Participant's Options shall be
specified in such Participant's Award Agreement. Such exercise price shall be
denominated in U.S. Dollars and determined based upon the currency exchange rate
between Euros and U.S. Dollars as published in the Wall Street Journal on the
date of grant of such Options (or at such other time as specified in an Award
Agreement). The price per Ordinary Share deliverable upon the exercise of each
Option ("exercise price") shall not be less than 100% of the Fair Market Value
of an Ordinary Share as of the date of grant of the Option, and in the case of
the grant of any Incentive Stock Option to a Participant who, at the time of the
Grant, owns more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the exercise price may not be
less than 110% of the Fair Market Value of a share of Common Stock as of the
date of grant of the Option, in each case unless otherwise determined by the
Committee and permitted by Section 422 of the Code or any successor thereto.
(d)    Limitation on Repricing. To the extent required by applicable law or by
rules and regulations of any exchange on which the Ordinary Shares are listed or
traded, unless such action is approved by the Company's stockholders: (1) no
outstanding Option granted under the Plan may be amended to provide an exercise
price per share that is lower than the then‑current exercise price per share of
such outstanding Option (other than adjustments pursuant to Section 3.2(c)(i)
and (2) the Committee may not cancel any outstanding Option (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of Ordinary Shares and having an
exercise price per share lower than the then‑current exercise price per share of
the cancelled Option.
4.7    Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of Ordinary Shares with
respect to which Incentive Stock Options are exercisable for the first time by
an eligible Participant during any calendar year under this Plan and/or any
other stock option plan of the Company, any Subsidiary or any Parent (as defined
for this purpose in Section 424 of the Code or any successor thereto) exceeds
$100,000, such Options shall be treated as Non‑Qualified Stock Options. Should
any provision of this Plan not be necessary in order for the Options to qualify
as Incentive Stock Options, or should any additional provisions be required, the
Committee may amend this Plan accordingly, without the necessity of obtaining
the approval of the stockholders of the Company.
4.8    Deferred Delivery of Award Securities. The Committee may in its
discretion permit Participants to defer delivery of Award Securities acquired
pursuant to a Participant's exercise of an Option in accordance with the terms
and conditions established by the Committee in the applicable Award Agreement,
which shall be intended to comply with the requirements of Section 409A of the
Code.
4.9    Rights as a Securityholder. Unless the Committee determines otherwise, a
Participant holding Options shall have no rights as a securityholder with
respect to any Award Securities issuable upon exercise thereof until the earlier
of the date on which such Award Securities are identified on the share
register(s) of the Company and the date on which a certificate is issued to such
Participant representing such Award Securities. Except as otherwise expressly
provided in the Plan or in any Award Agreement, no adjustment in respect of any
Award Securities shall be made for cash dividends or other rights for which the
record date is prior to the earlier of the date on which such Award Securities
are identified on the share register(s) of the Company and




--------------------------------------------------------------------------------




the date on which a certificate is issued to such Participant representing such
Award Securities.
ARTICLE V
STOCK APPRECIATION RIGHTS
5.1    Stock Appreciation Rights. The Committee shall have the right and power
to grant to any Participant, at any time prior to the termination of this Plan,
Stock Appreciation Rights, whether or not in tandem with Options, in such
quantity, at such price, on such terms and subject to such conditions that are
consistent with this Plan and established by the Committee. Stock Appreciation
Rights granted under this Plan shall be in the form described in this Article V,
or in such other form or forms as the Committee may determine, and shall be
subject to such additional terms and conditions and evidenced by Award
Agreements, as shall be determined from time to time by the Committee. Except as
otherwise set forth in an Award Agreement, Stock Appreciation Rights shall be
subject to all of the terms and conditions contained in this Plan.
5.2    Vesting of Stock Appreciation Rights.
(a)    The Committee shall determine the terms and conditions upon which each
Stock Appreciation Rights becomes exercisable which may but need not include,
without limitation, time vesting and/or performance vesting. Stock Appreciation
Rights shall be exercisable by a Participant only to the extent that they are
vested. Except as provided for in Section 5.2(b), Stock Appreciation Rights
shall vest only so long as a Participant remains employed by the Company or one
of its Subsidiaries.
(b)    Vesting on Change in Control. Unless otherwise specified in an Award
Agreement, in the event of a Change in Control, if a Participant is terminated
without Cause within 24 months thereafter, all of such Participant's Stock
Appreciation Rights shall be considered 100% vested.
5.3    Normal Expiration. The term during which each Stock Appreciation Right
may be exercised shall be determined by the Committee, but if required by the
Code and except as otherwise provided herein, no Stock Appreciation Right shall
be exercisable in whole or in part more than ten years from the date it is
granted.
5.4    Expiration on Termination. Unless the Committee determines otherwise, if
a Participant ceases to be employed by the Company and its Subsidiaries for any
reason, then the portion of such Participant's Stock Appreciation Rights that
have not fully vested as of the Termination Date shall expire at such time.
Unless the Committee determines otherwise, the portion of a Participant's Stock
Appreciation Rights that are not subject to vesting or that have fully vested as
of such Participant's Termination Date shall expire (i) 60 days after the
Termination Date if such Participant ceases to be employed by the Company and
its Subsidiaries for any reason other than termination with Cause or due to
death or Disability, (ii) on the Termination Date if such Participant's
employment is terminated with Cause, and (iii) in the event such Participant
dies or suffers a Disability, on the date that is six months after the date on
which such Participant's employment ceases due to such Participant's death or
Disability.
5.5    Exercise; Payment. Stock Appreciation Rights may be exercised in whole or
in part at any time in accordance with the applicable Award Agreement. Unless
otherwise specified in an Award Agreement, Participant shall be entitled to
receive, for each right exercised, up to, but no more than, an amount in cash
and/or Ordinary Shares (as chosen by the Board in its sole discretion) equal in
value to the excess of the Fair Market Value of one Ordinary Share on the date
that the right is exercised over the Fair Market Value of one Ordinary Share on
the date that the right was awarded to the Participant.
5.6    Limitation on Repricing. To the extent required by applicable law or by
rules and regulations of any exchange on which the Ordinary Shares are listed or
traded, unless such action is approved by the Company's stockholders: (1) no
outstanding Stock Appreciation Right granted under the Plan may be amended to
provide an exercise price per share that is lower than the then‑current exercise
price per share of such outstanding Stock Appreciation Right (other than
adjustments pursuant to Section 3.2(c)(i) and (2) the Committee may not cancel
any outstanding Stock Appreciation Right (whether or not granted under the Plan)
and grant in substitution therefor new Awards under the Plan covering the same
or a different number of Ordinary Shares and having an exercise price per share
lower than the then‑current exercise price per share of the cancelled Stock
Appreciation Right.




--------------------------------------------------------------------------------




5.7    Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant Stock Appreciation Rights either as a general Stock
Appreciation Right or as a Limited Stock Appreciation Right. Limited Stock
Appreciation Rights may be exercised only upon the occurrence of a Change in
Control or such other event as the Committee may, in its sole discretion,
designate at the time of grant or thereafter. Upon the exercise of Limited Stock
Appreciation Rights, except as otherwise provided in an Award Agreement, the
Participant shall receive in cash and/or Ordinary Shares, as determined by the
Committee, an amount equal to the amount set forth in Section 5.5.
5.8    Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Stock Appreciation
Right on a cashless basis on the last day of the term of such Stock Appreciation
Right if the Participant has failed to exercise the Stock Appreciation Right as
of such date, with respect to which the Fair Market Value of the Ordinary Shares
underlying the Stock Appreciation Right exceed the exercise price of such Stock
Appreciation Right on the date of expiration of such Stock Appreciation Right,
subject to Section 12.4. Stock Appreciation Rights may contain such other
provisions, which shall not be inconsistent with any of the terms of the Plan,
as the Committee shall deem appropriate.
ARTICLE VI
RESTRICTED SECURITIES
6.1    Restricted Securities. The Committee shall have the right and power to
grant to any Participant, at any time prior to the termination of this Plan,
Restricted Securities in such quantity, at such price, on such terms and subject
to such conditions that are consistent with this Plan and established by the
Committee. Restricted Securities granted under this Plan shall be in the form
described in this Article VI, or in such other form or forms as the Committee
may determine, and shall be subject to such additional terms and conditions and
evidenced by Award Agreements, as shall be determined from time to time by the
Committee. Except as otherwise set forth in an Award Agreement, Restricted
Securities shall be subject to all of the terms and conditions contained in this
Plan.
6.2    Issuance of Restricted Securities. The Committee shall have the right and
power to issue Restricted Securities to any Participant, at such prices as may
be established by the Committee in its discretion, which prices, in respect of
Ordinary Shares, shall not be less than the nominal values of such Ordinary
Shares. The consideration for any such issue (if any) shall be cash, unless
otherwise determined by the Committee.
6.3    Vesting of Restricted Securities.
(a)    The Committee shall determine the terms and conditions upon which each
Restricted Security vests, which may but need not include, without limitation,
time vesting and/or performance vesting; provided, however, that in no event
shall any Restricted Security granted to an employee of the Company or any of
its Subsidiaries vest in fewer than three years (in the case of a time‑vesting
award), or one year (in the case of a performance‑vesting award).
(b)    Vesting on Change in Control. Unless otherwise specified in an Award
Agreement, in the event of a Change in Control, if a Participant is terminated
without Cause within 24 months thereafter, all of such Participant's Restricted
Securities shall be considered 100% vested.
6.4    Restricted Security Certificates. If the Restricted Securities are to be
certificated under the terms of the Company's organizational documents, unless
otherwise specified in an Award Agreement, the Company shall issue, in the name
of each Participant to whom Restricted Securities have been granted or sold,
certificates representing the total number of Restricted Securities granted or
sold to such Participant, as soon as reasonably practicable after such grant or
sale. The Company shall hold such certificates for the Participant's benefit,
unless otherwise specified in an Award Agreement, until such Restricted
Securities become freely transferable, at which time the Company shall deliver
such certificates (free of all such transferability restrictions) to the
Participant.
6.5    Expiration on Termination.
(a)    Unless the Committee determines otherwise, if a Participant ceases to be
employed by the Company and its Subsidiaries for any reason, then the portion of
such Participant's Restricted Securities that are not subject to vesting or that
have not fully vested as of the Termination Date shall be forfeited at such
time. The portion of a Participant's Restricted Securities that have fully
vested as of such Participant's Termination Date shall be forfeited on the
Termination Date only if such Participant's employment is terminated with Cause.




--------------------------------------------------------------------------------




(b)    Reimbursement of Consideration. In the instance that the Participant paid
any consideration to the Company in connection with the issuance of any portion
of the Participant's Restricted Securities and if any of such Restricted
Securities are forfeited pursuant to Section 6.5(a), unless otherwise specified
in an Award Agreement, the Company shall reimburse the Participant for the
lesser of (i) the amount of consideration paid for the forfeited Restricted
Securities and (ii) the Fair Market Value of the forfeited Restricted Securities
on the Termination Date.
(c)    Rights of a Participant. Unless the Committee determines otherwise, any
Participant who holds Restricted Securities shall have the right to receive
dividends and distributions, if any are declared, with respect to such
Restricted Securities; provided, however, that any dividends or distributions in
respect of unvested Restricted Securities will be withheld by the Company and
will be delivered to the Participant only to the extent and at such time as such
Restricted Securities become fully vested. Any Securities received by a
Participant as a result of any such dividends or distributions shall be
considered Restricted Securities and shall be subject to all of the restrictions
contained in the Plan (including Section 6.4).
ARTICLE VII
PERFORMANCE AWARDS
7.1    Performance Awards. The Committee shall have the right and power to grant
to any Participant, at any time prior to the termination of this Plan,
Performance Awards. The Committee may grant Performance Awards that are intended
to qualify as "performance‑based compensation" under Section 162(m) of the Code,
as well as Performance Awards that are not intended to qualify as
"performance‑based compensation" under Section 162(m) of the Code. If the
Performance Award is payable in shares of Award Securities, such shares shall be
transferable to the Participant only upon attainment of the relevant Performance
Goal in accordance with Article VII. If the Performance Award is payable in
cash, it may be paid upon the attainment of the relevant Performance Goals
either in cash or in shares of Award Securities (based on the then current Fair
Market Value of such shares), as determined by the Committee, in its sole and
absolute discretion. Performance Awards granted under this Plan shall be in the
form described in this Article VII, or in such other form or forms as the
Committee may determine, and shall be subject to such additional terms and
conditions and evidenced by Award Agreements, as shall be determined from time
to time by the Committee. With respect to Performance Awards that are intended
to qualify as "performance‑based compensation" under Section 162(m) of the Code,
the Committee shall condition the right to payment of any Performance Award upon
the attainment of objective Performance Goals established pursuant to
Section 7.2(c).
7.2    Terms and Conditions. Performance Awards awarded pursuant to this Article
VII shall be subject to the following terms and conditions:
(a)    Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 7.2(c) are achieved and the
percentage of each Performance Award that has been earned.
(b)    Non‑Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.
(c)    Objective Performance Goals, Formulae or Standards. With respect to
Performance Awards that are intended to qualify as "performance‑based
compensation" under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goals for the earning of Performance Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as permitted under Section 162(m) of the Code and while the outcome
of the Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent that
any such provision would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect, with respect to Performance Awards that are intended
to qualify as "performance‑based compensation" under Section 162(m) of the Code.
(d)    Dividends. Unless the Committee determines otherwise at the time of the
Award, amounts equal to dividends declared during the Performance Period with
respect to the number of Ordinary Shares covered by a Performance Award will not
be paid to the Participant.




--------------------------------------------------------------------------------




(e)    Payment. Following the Committee's determination in accordance with
Section 7.2(a), the Company shall settle Performance Awards, in such form
(including, without limitation, in Award Securities or in cash) as determined by
the Committee, in an amount equal to such Participant's earned Performance
Awards. Notwithstanding the foregoing, the Committee may, in its sole
discretion, award an amount less than the earned Performance Awards and/or
subject the payment of all or part of any Performance Award to additional
vesting, forfeiture and deferral conditions as it deems appropriate.
(f)    Termination. Unless otherwise specified in an Award Agreement, if a
Participant ceases to be employed by the Company and its Subsidiaries for any
reason, then any unvested Performance Award will be forfeited.
(g)    Vesting. Vesting of any Performance Award shall be determined by the
Committee. Based on service, performance and/or such other factors or criteria,
if any, as the Committee may determine, the Committee may, at or after grant,
accelerate the vesting of all or any part of any Performance Award.
ARTICLE VIII
OTHER STOCK‑BASED AND CASH‑BASED AWARDS
8.1    Other Stock‑Based Awards.
(a)    The Committee shall have the right and power to grant to any Participant,
at any time prior to the termination of this Plan, Other Stock Based Awards that
are payable in, valued in whole or in part by reference to, or otherwise based
on or related to Ordinary Shares, including but not limited to, Award Securities
awarded purely as a bonus and not subject to restrictions or conditions, Award
Securities in payment of the amounts due under an incentive or performance plan
sponsored or maintained by the Company or an Affiliate, stock equivalent units,
restricted stock units, and Awards valued by reference to book value of Ordinary
Shares. Other Stock‑Based Awards may be granted either alone or in addition to
or in tandem with other Awards granted under the Plan.
(b)    Subject to the provisions of the Plan, the Committee shall have authority
to determine the Participants, to whom, and the time or times at which, such
Awards shall be made, the number of Award Securities to be awarded pursuant to
such Awards, and all other conditions of the Awards. The Committee may also
provide for the grant of Award Securities under such Awards upon the completion
of a specified Performance Period.
(c)    The Committee may condition the grant or vesting of Other Stock‑Based
Awards upon the attainment of specified Performance Goals as the Committee may
determine, in its sole discretion; provided that to the extent that such Other
Stock‑Based Awards are intended to comply with Section 162(m) of the Code, the
Committee shall establish the objective Performance Goals for the grant or
vesting of such Other Stock‑Based Awards based on a Performance Period
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable Performance Period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent that
any such provision would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect, with respect to Performance Awards that are intended
to qualify as "performance‑based compensation" under Section 162(m) of the Code.
8.2    Terms and Conditions. Other Stock‑Based Awards made pursuant to this
Article VIII shall be subject to the following terms and conditions:
(a)    Non‑Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Award Securities subject to Awards made under this
Article VIII may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.
(b)    Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award Agreement and the Plan, the
recipient of an Award under this Article VIII shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of Ordinary Shares covered by the Award, as determined at the time
of the Award by the Committee, in its sole discretion.




--------------------------------------------------------------------------------




(c)    Vesting. Any Award under this Article VIII and any Award Securities
covered by any such Award shall vest or be forfeited to the extent so provided
in the Award Agreement, as determined by the Committee, in its sole discretion.
(d)    Price. Award Securities issued on a bonus basis under this Article VIII
may be issued for no cash consideration. Award Securities purchased pursuant to
a purchase right awarded under this Article VIII shall be priced, as determined
by the Committee in its sole discretion.
8.3    Other Cash‑Based Awards. The Committee may from time to time grant Other
Cash‑Based Awards to Participants in such amounts, on such terms and conditions,
and for such consideration, including no consideration or such minimum
consideration as may be required by applicable law, as it shall determine in its
sole discretion. Other Cash‑Based Awards may be granted subject to the
satisfaction of vesting conditions or may be awarded purely as a bonus and not
subject to restrictions or conditions, and if subject to vesting conditions, the
Committee may accelerate the vesting of such Awards at any time in its sole
discretion. The grant of an Other Cash‑Based Award shall not require a
segregation of any of the Company's assets for satisfaction of the Company's
payment obligation thereunder.
ARTICLE IX


LISTING, REGISTRATION AND QUALIFICATION


9.1    Compliance with Laws. Each Award shall be subject to the requirement that
if at any time the Committee shall determine, in its discretion, that the
listing, registration or qualification of the securities subject to such Award
upon any securities exchange or under any state or federal securities or other
law or regulation or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to or in connection with the
granting of such Award or the issue or purchase of securities thereunder, no
such Award may be exercised or paid in Ordinary Shares in whole or in part
unless such listing, registration, qualification, consent or approval (a
"Required Listing") shall have been effected or obtained and the holder of the
Award will supply the Company with such certificates, representations and
information as the Company shall request which are reasonably necessary or
desirable in order for the Company to obtain such Required Listing, and shall
otherwise cooperate with the Company in obtaining such Required Listing. In the
case of officers and other Persons subject to Section 16(b) of the 1934 Act, or
any similar securities law applicable outside of the United States, the
Committee may at any time impose any limitations upon the exercise of an Award
which, in the Committee's discretion, are necessary or desirable in order to
comply with Section 16(b) of the 1934 Act and the rules and regulations
thereunder and any similar securities law applicable outside of the United
States.
ARTICLE X
TRANSFERABILITY
10.1    Unless the Committee determines otherwise, no Award granted under the
Plan shall be transferable by a Participant other than by will or the laws of
descent and distribution; provided that, in the case of Restricted Securities
granted under the Plan, such Restricted Securities shall be freely transferable
following the time at which such restrictions shall have lapsed with respect to
such Restricted Securities. Any attempted Transfer of an Award which is not
specifically permitted under the Plan shall be null and void. Unless the
Committee determines otherwise, an Award may be exercised only by the
Participant to which it was granted; by his or her executor or administrator,
the executor or administrator of the estate of any of the foregoing, or any
Person to whom the Award is transferred by will or the laws of descent and
distribution; or by his or her guardian or legal representative; or the guardian
or legal representative of any of the foregoing; provided that Incentive Stock
Options may be exercised by any guardian or legal representative only if
permitted by the Code and any regulations thereunder. All provisions of this
Plan and any applicable Award Agreement shall in any event continue to apply to
any Award granted under the Plan (or any Award Securities received in respect of
an Award) and transferred as permitted by this Article X, and any transferee of
any such Award (or Award Securities) shall be bound by all provisions of this
Plan and any applicable Award Agreement as and to the same extent as the
applicable original grantee.
ARTICLE XI
DETRIMENTAL ACTIVITY
11.1    Unless the Committee determines otherwise, (i) in the event that a
Participant engages in Detrimental Activity prior to any exercise, distribution
or settlement of any Award, such Award shall thereupon terminate and expire,
(ii) in the event that a Participant resigns at a time after engaging in
Detrimental Activity, such resignation shall nonetheless be treated as a
termination with Cause for all purposes hereunder, (iii) as a condition of the
exercise, distribution or settlement of any Award, the Committee may, at its
sole discretion, require the Participant to certify at the time of exercise, in
a manner acceptable to the




--------------------------------------------------------------------------------




Company, that the Participant is in compliance with the terms and conditions of
the Plan and that the Participant has not engaged in any Detrimental Activity,
and (iv) in the event that the Participant engages in Detrimental Activity
during the one‑year period commencing on the date of exercise, distribution or
settlement of an Award, whether or not such Person continues to be employed by
the Company, the Company shall be entitled to recover from such Participant at
any time within one year after such exercise, settlement, or distribution, and
the Participant shall pay over to the Company, an amount equal to any gain
realized as a result of the exercise, distribution or settlement (whether at the
time of exercise, distribution or settlement or thereafter). The foregoing
provisions described in this Article XI shall terminate upon a Change in
Control.
ARTICLE XII
OTHER PROVISIONS
12.1    Indemnification. No member of the Board, including members of the
Committee, nor any Person to whom ministerial duties have been delegated, shall
be Personally liable for any action, interpretation or determination made with
respect to the Plan or Awards made thereunder, and each member of the Board
shall be fully indemnified and protected by the Company with respect to any
liability he or she may incur with respect to any such action, interpretation or
determination, to the extent permitted by applicable law and to the extent
provided in the Company's Articles of Association, as amended from time to time,
or under any agreement between any such member and the Company.
12.2    Termination and Amendment.
(a)    Amendment and Termination of the Plan. Except as otherwise provided in an
Award Agreement, the Board, without approval of the stockholders, may amend,
modify or terminate the Plan, except that no amendment shall become effective
without prior approval of the stockholders of the Company if stockholder
approval would be required by applicable law or regulations, including if
required for continued compliance with the performance‑based compensation
exception of Section 162(m) of the Code or any successor thereto, under the
provisions of Section 409A of the Code or any successor thereto, under the
provisions of Section 422 of the Code or any successor thereto, or by any
listing requirement of the principal stock exchange on which the Ordinary Shares
are then listed.
(b)    Amendment or Substitution of Grants under the Plan. The terms of any
outstanding Award under the Plan may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate including,
but not limited to, acceleration of the date of exercise of any Award and/or
payments thereunder or of the date of lapse of restrictions on Award Securities
(but, in the case of an Award that is or would be treated as "deferred
compensation" for purposes of Section 409A of the Code, only to the extent
permitted by guidance issued under Section 409A of the Code without resulting in
the excise tax thereunder); provided that, except as otherwise provided in
Section 12.2 or in an Award Agreement, no such amendment shall adversely affect
in a material manner any right of a Participant under the Award without his or
her written consent, and further provided that the Committee shall not reduce
the exercise price of any Options or Stock Appreciation Rights awarded under the
Plan without stockholder approval. The Committee may, in its discretion, permit
holders of Awards under the Plan to surrender outstanding Awards in order to
exercise or realize rights under other Awards, or in exchange for new Awards, or
require holders of Awards to surrender outstanding Awards as a condition
precedent to the receipt of new Awards under the Plan, but only if such
surrender, exercise, realization, exchange or Award (a) is not treated as a
payment of, and does not cause a Award to be treated as, deferred compensation
for the purposes of Section 409A of the Code or (b) is permitted under guidance
issued pursuant to Section 409A of the Code without resulting in the excise tax
thereunder.
12.3    Taxes.
(a)    The Company shall have the right to require Participants or their
beneficiaries or legal representatives to remit to the Company an amount
sufficient to satisfy his or her minimum federal, state, local and foreign
withholding tax requirements, or to deduct from all payments under the Plan
amounts sufficient to satisfy such minimum withholding tax requirements.
Whenever payments under the Plan are to be made to a Participant in cash, such
payments shall be net of any amounts sufficient to satisfy all federal, state,
local and foreign withholding tax requirements.
(b)    The Committee may, in its discretion permit a Participant to satisfy his
or her tax withholding obligation either by (i) surrendering Award Securities
owned by the Participant or (ii) having the Company withhold from Award
Securities otherwise deliverable to such Participant. Award Securities
surrendered or withheld shall be valued at Fair Market Value as of the date on
which income is required to be recognized for income tax purposes. Once a
Participant surrenders or has withheld Award Securities hereunder, such action
shall be irrevocable. Any deliver of Award Securities under this Section 12.3
shall be subject to the conditions and pursuant to the procedures of Section
4.6(b).




--------------------------------------------------------------------------------




12.4    Withholding. In a situation where, if a Participant were to receive
Restricted Securities or other Award Securities through exercise of an Option or
other Award, the Company or any of its Affiliates (or a former Affiliate) would
be obliged to (or would suffer a disadvantage if it were not to) account for any
tax or social security contributions in any jurisdiction for which that Person
would be liable by virtue of the receipt of Award Securities or which would be
recoverable from that Person (together, the "Tax Liability"), the Restricted
Securities may not be issued nor the Options or other Awards exercised unless
that Person has either (i) made a payment to the Company or any of its
Affiliates (or a former Affiliate) of an amount at least equal to the Company's
estimate of the Tax Liability, or (ii) entered into arrangements acceptable to
the Company or any of its Affiliates (or a former Affiliate) to secure that such
a payment is made (whether by authorizing the sale of some or all of the
Restricted Securities and/or other Award Securities, as applicable, on his or
her behalf and the payment to the Company or any of its Affiliates (or a former
Affiliate) of the relevant amount out of the proceeds of sale or otherwise).
12.5    Section 409A of the Code.
(a)    The Plan is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent. To the extent that any Award is subject to Section
409A of the Code, it shall be paid in a manner that will comply with Section
409A of the Code, including proposed, temporary or final regulations or any
other guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. Notwithstanding anything herein to the contrary,
any provision in the Plan that is inconsistent with Section 409A of the Code
shall be deemed to be amended to comply with Section 409A of the Code and to the
extent such provision cannot be amended to comply therewith, such provision
shall be null and void. The Company shall have no liability to a Participant, or
any other party, if an Award that is intended to be exempt from, or compliant
with, Section 409A of the Code is not so exempt or compliant or for any action
taken by the Board or the Company and, in the event that any amount or benefit
under the Plan becomes subject to penalties under Section 409A of the Code,
responsibility for payment of such penalties shall rest solely with the affected
Participants and not with the Company. In no event shall the Company, the Board,
or any of their respective Affiliates be liable to any Participant or any other
Person for any cost, expense, tax, liability or other detriment imposed on a
Participant or any other Person under Section 409A of the Code related to such
Participant's acceptance of any Award or participation in the transactions
contemplated by the Plan. Notwithstanding any contrary provision in the Plan or
Award Agreement, any payment(s) of "nonqualified deferred compensation" (within
the meaning of Section 409A of the Code) that are otherwise required to be made
under the Plan to a "specified employee" (as defined under Section 409A of the
Code) as a result of his or her separation from service (other than a payment
that is not subject to Section 409A of the Code) shall be delayed for the first
six (6) months following such separation from service (or, if earlier, the date
of death of the specified employee) and shall instead be paid (in a manner set
forth in the Award Agreement) on the payment date that immediately follows the
end of such six month period or as soon as administratively practicable
thereafter.
(b)    Except as otherwise provided in an Award Agreement, notwithstanding any
of the foregoing provisions of the Plan, and in addition to the powers of
amendment set forth in Sections 12.1 and 12.2 hereof, the provisions hereof and
the provisions of any Award made hereunder may be amended unilaterally by the
Company from time to time to the extent necessary (and only to the extent
necessary) to prevent the implementation, application or existence (as the case
may be) of any such provision from (i) requiring the inclusion of any
compensation deferred pursuant to the provisions of the Plan (or an award
thereunder) in a Participant's gross income pursuant to Section 409A of the
Code, and the regulations issued thereunder from time to time and/or
(ii) inadvertently causing any award hereunder to be treated as providing for
the deferral of compensation pursuant to such Code section and regulations.
12.6    Section 162(m) Transition. The Plan was adopted by the Board and
approved by the Company's stockholders, both of which occurred prior to the
Initial Public Offering. The Plan is intended to constitute a plan described in
Treasury Regulation Section 1.162−27(f)(1), pursuant to which the deduction
limits under Section 162(m) of the Code do not apply during the applicable
reliance period. The reliance period shall end on the earliest to occur of the
following: (i) the date of the first meeting of stockholders of the Company at
which directors are to be elected that occurs after the close of the third
calendar year following the calendar year in which the Initial Public Offering
occurs; (ii) the date the Plan is materially amended for purposes of Treasury
Regulation Section 1.162−27(h)(1)(iii); or (iii) the date all Ordinary Shares
available for issuance have been allocated.
12.7    Participant Compliance.
(a)    In connection with the subscription to or exercise of any Award, and/or
the transfer of any Award Security, Participant shall comply with (i) all
applicable securities laws, including, to the extent applicable, the Securities
Act, the 1934 Act and the Dutch Financial Supervision Act, and the rules and
regulations promulgated thereunder and (ii)  to the extent applicable to such
Participant, the insider trading and disclosure policies or procedures of the
Company as in effect from time to time, including, without limitation, policies
regarding compliance with Section 16 of the 1934 Act and Section 5:65 of the
Dutch Financial Supervision Act.




--------------------------------------------------------------------------------




(b)    In connection with the subscription to or exercise of any Award,
Participant shall execute such documents necessary for the Company to perfect
exemptions from registration under any applicable federal and state securities
laws in the United States and elsewhere as the Company may reasonably request.
12.8    Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
Personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and securities offered or
received, purchased or sold under the Plan from time to time and other
appropriate financial and other data (such as the date on which the Options were
granted) about the Participant and his participation in the Plan.
12.9    Notices. Notices required or permitted to be made under the Plan shall
be in writing and shall be deemed given, delivered and effective on the earliest
of (i) the date of transmission, if such notice or communication is delivered
via facsimile prior to 5:00 p.m. (New York time) on a business day, (ii) the
business day after the date of transmission, if such notice or communication is
delivered via facsimile later than 5:00 p.m. (New York time) on any business day
and earlier than 11:59 p.m. (New York time) on the day preceding the next
business day, (iii) one (1) business day after when sent, if sent by nationally
recognized overnight courier service (charges prepaid), and (iv) actual receipt
by the Person to whom such notice is required to be given. All notices shall be
addressed (a) to a Participant at such Participant's address as set forth in the
books and records of the Company and its Subsidiaries, or (b) to the Company or
the Committee at the principal office of the Company clearly marked "Attention:
Compensation Committee".
12.10    Severability. Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Plan shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.
12.11    Prior Agreements. No provision of any employment, severance, incentive
award, or other similar agreement entered into by a Participant, on the one
hand, and any Subsidiary of the Company, on the other hand, prior to the
Effective Date shall modify or have any effect in any manner on any provision of
this Plan or any term or condition of any Award Agreement to which such
Participant is a party. Without limiting the generality of the foregoing, any
provision in any such agreement that purports to apply in any manner to options,
security, equity‑based awards or the like shall not apply to or have any effect
on any Awards under the Plan.
12.12    Governing Law and Forum; Waiver of Jury Trial. The Plan shall be
construed and interpreted in accordance with the laws of the State of New York,
United States. Each Participant who accepts an Award thereby agrees that any
suit, action or proceeding brought by or against such Participant in connection
with this Plan shall be brought solely in the state and federal courts sitting
in the State of New York, County of New York, United States, and each
Participant consents to the jurisdiction and venue of each such court. EACH
PARTICIPANT WHO ACCEPTS AN AWARD IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH
PARTICIPANT IN RESPECT OF HIS OR HER RIGHTS OR OBLIGATIONS HEREUNDER.


* * * * *






--------------------------------------------------------------------------------




EXHIBIT A

PERFORMANCE GOALS


To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of Awards intended to be "performance‑based
compensation" under Section 162(m) of the Code, shall be based on the attainment
of certain target levels of, or a specified increase or decrease (as applicable)
in one or more of the following performance goals:


•
earnings per share;

•
operating income;

•
gross income;

•
net income (before or after taxes);

•
cash flow;

•
gross profit;

•
gross profit return on investment;

•
gross margin return on investment;

•
gross margin;

•
operating margin;

•
working capital;

•
earnings before interest and taxes;

•
earnings before interest, tax, depreciation and amortization;

•
return on equity;

•
return on assets;

•
return on capital;

•
return on invested capital;

•
net revenues;

•
gross revenues;

•
revenue growth;

•
annual recurring revenues;

•
recurring revenues;

•
license revenues;

•
sales or market share;

•
total shareholder return;

•
economic value added;

•
specified objectives with regard to limiting the level of increase in all or a
portion of the Company's bank debt or other long‑term or short‑term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee in its sole discretion;

•
the fair market value of the a share of Common Stock;

•
the growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends; or

•
reduction in operating expenses.



With respect to Awards that are intended to qualify as "performance‑based
compensation" under Section 162(m) of the Code, to the extent permitted under
Section 162(m) of the Code, the Committee may, in its sole discretion, also
exclude, or adjust to reflect, the impact of an event or occurrence that the
Committee determines should be appropriately excluded or adjusted, including:
(a)    restructurings, discontinued operations, extraordinary items or events,
and other unusual or non‑recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management's discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company's Form 10‑K for the applicable year;
(b)    an event either not directly related to the operations of the Company or
not within the reasonable control of the Company's management; or
(c)    a change in tax law or accounting standards required by generally
accepted accounting principles.
Performance goals may also be based upon individual Participant performance
goals, as determined by the Committee, in its sole discretion. In addition,
Awards that are not intended to qualify as "performance‑based compensation"
under Section




--------------------------------------------------------------------------------




162(m) of the Code may be based on the performance goals set forth herein or on
such other performance goals as determined by the Committee in its sole
discretion.
In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit,
administrative department or product category of the Company) performance under
one or more of the measures described above relative to the performance of other
corporations. With respect to Awards that are intended to qualify as
"performance‑based compensation" under Section 162(m) of the Code, to the extent
permitted under Section 162(m) of the Code, but only to the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for stockholder approval), the Committee may also designate
additional business criteria on which the performance goals may be based.




